Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.1 Page 1 of 11



     I   Peter Strojnik (Sr.),
         7847 N. Central Ave.
                                                                              FILED
 2
         Phoenix, Arizona 85020                                              Nov 20 2019
 3       602-524-6602
                                                                        CLERK, U.S. DISTRICT COURT
         ps@strojnik.com                                             SOUTHERN DISTRICT OF CALIFORNIA
 4                                                                   BY        sJ SuzanneA      DEPUTY


 5                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 6
                                                           Case No: '19CV2212 AJB AHG
 7
 8        Peter Strojnik (Sr.),                                      COMPLAINT

 9                                            Plaintiff,      1. Americans with Disabilities
10                                                                           Act
                                                                2. Discrimination in Public
11                                vs.                              Accommodations (State
                                                                            Law)
12        Kamla Hotels, Inc. dba Glorietta Bay Inn                    3. Negligence
13        Coronado Island
                                                               JURY TRIAL REQUESTED
14
                                            Defendant.
15
16
         I. Plaintiff brings this action pursuant to the (I) Americans with Disabilities Act, 42
17
            U.S.C. § 12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
18          of Justice Standards for Accessible Design ("ADA"), (2) California Unruh Civil
19          Rights Act, California Civil Code § 51, 52 ("Unruh") (3) the California Disabled
20          Persons Act ("DPA") and (4) common law of negligence per se.
21                                               PARTIES
22       2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA,
23          Unruh and DPA.
24       3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
25          and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
26          sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer
27          and renal cancer, missing part of a limb (prosthetic right knee) and is therefore a
28          member of a protected class under the ADA and Unruh.
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.2 Page 2 of 11




  1 4. Plaintiff suffers from physical impairments described above which impairments
  2      substantially limit his major life activities. Plaintiff walks with difficulty and pain
  3      and requires compliant mobility accessible features at places of public

  4      accommodation. Plaintiffs impairment is constant, but the degree of pain is episodic

  5      ranging from dull and numbing pain to extreme and excruciating agony.
      5. Defendant, owns, operates leases or leases to a lodging business ("Hotel") located at
  6
         1630 Glorietta Blvd., Coronado, CA 92118 which is a public accommodation
  7
         pursuant to 42 U.S.C. § 12181(7)(A) and Unruh.
  8
                                           JURISDICTION
  9
      6. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§
 10
         28-1331 and42 U.S.C. § 12188 and28 U.S.C. § 1367.
 11
      7. Plaintiff brings this action as a private attorney general who has been personally
 12      subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
 13      CFR §36.501.
 14   8. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
 15      Plaintiffs claim for equitable nominal damages.
 16   9. Venue is proper pursuant to 28 U.S.C. § 1391.
 17   10. The ADAAG AND Unruh violations in this Complaint relate to barriers to Plaintiffs

 18      mobility. This impairs Plaintiffs full and equal access to the Hotel which, in turn,

 19      constitutes discrimination satisfying the "injury in fact" requirement of Article III of
         the United States Constitution.
 20
      11. Plaintiff is deterred from visiting the Hotel based on Plaintiffs knowledge that the
 21
         Hotel is not ADA or State Law compliant as such compliance relates to Plaintiff's
 22
         disability.
 23
      12. Plaintiff intends to visit Defendant's Hotel at a specific time when the Defendant's
 24
         noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
 25
         individual who intends to return to a noncompliant facility suffers an imminent injury
 26
         from the facility's existing or imminently threatened noncompliance with the ADA, a
 27      plaintiff who is deterred from patronizing a hotel suffers the ongoing actual injury of
 28      lack of access to the Hotel.


                                               2
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.3 Page 3 of 11




      I                                         COUNT ONE
                             Violation of Plaintiff's Civil Rights under the ADA
  2
  3       13. Plaintiff realleges all allegations heretofore set forth.

  4       14. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility

  5           particularly applicable to his mobility, both ambulatory and wheelchair assisted.
          15. Plaintiff visited Coronado area on June 25 and 26, 2019.
  6
          16. Plaintiff encountered barriers to accessibility documented in Addendum A which is
  7
              by this reference incmporated herein.
  8
          17. The ADA and Unruh violations desc1ibed in Addendum A relate to Plaintiff's
  9
              disability and interfere with Plaintiffs full and complete enjoyment of the Hotel.
 10
          18. The removal of accessibility barriers listed above is readily achievable.
 11
          19. As a direct and proximate result of ADA Violations, Defendant's failure to remove
 12
              accessibility barriers prevented Plaintiff from equal access to the Defendant's public
 13
              accommodation.
 14       WHEREFORE, Plaintiff prays for all relief as follows:
 15              A. Relief described in 42 U.S.C. §2000a - 3; and
 16              B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -
 17              C. Injunctive relief order to alter Defendant's place of public accommodation to
 18                  make it readily accessible to and usable by ALL individuals with disabilities;
 19                  and

 20              D. Requiring the provision of an auxiliary aid or service, modification of a

 21                  policy, or provision of alternative methods, to the extent required by
                     Subchapter III of the ADA; and
 22
                 E. Equitable nominal damages; and
 23
                 F. For costs, expenses and attorney's fees; and
 24
                 G. All remedies provided for in 28 C.F.R. 36.50l(a) and (b).
 25
                                              COUNT TWO
 26              (Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)
 27
          20. Plaintiff realleges all allegations heretofore set forth.
 28


                                                      3
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.4 Page 4 of 11




      I   21. Defendant has violated the Unruh by denying Plaintiff equal access to its public
  2           accommodation on the basis of his disability as outlined above.
  3       22. Unruh provides for declaratory and monetary relief to "aggrieved persons" who suffer
  4          from discrimination on the basis of their disability.
  5       23. Plaintiff has been damaged by the Defendant's non-compliance with Unruh and is
  6          thereby aggrieved.
  7       24. Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other relief as the
  8          Court considers appropriate, including monetary damages in an amount to be proven
  9          at trial, but in no event less than $4,000.00 per encounter with each barrier to
 10          accessibility.
 11       25. Pursuant to Unruh, Plaintiff is entitled to costs and expenses in an amount to be proven
 12          at trial.
 13          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
 14          a. A Declaratory Judgment that at the commencement of this action Defendant was
 15              in violation of the specific requirements of Unruh; and
 16          b. Irrespective of Defendants "voluntary cessation" of the ADA violation, if
 17              applicable, a permanent injunction pursuant to Unruh which directs Defendant to
 18              take all steps necessary to bring its accommodation into full compliance with the
 19              requirements set forth in the Unruh, and its implementing regulations, so that the
 20              Hotel facilities are fully accessible to, and independently usable by, disabled
 21              individuals, and which further directs that the Court shall retain jurisdiction for a
 22              period to be determined after Defendant certifies that its facilities are fully in
 23              compliance with the relevant requirements of the Unruh to ensure that Defendant
 24              has adopted and is following an institutional policy that will in fact cause
 25              Defendant to remain fully in compliance with the law; and
 26          c. Irrespective of Defendants "voluntary cessation" of the ADA violation, if
 27              applicable, the payment of costs of suit; and
 28


                                                    4
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.5 Page 5 of 11




      I       d. Order closure of the Defendant's place of public accommodation until Defendant
      2          has fully complied with the Unruh; and
      3       e. For damages in an amount no less than $4,000.00 per encounter with barrier; and
  4           f. For treble damages pursuant to Cal Civ. Code. §3345.
  5           g. The provision of whatever other relief the Court deems just, equitable and
  6              appropriate.
  7                                             COUNT THREE
              (Violation of the California Disabled Persons Act, Cal. Civ. Code §§54-54.3)
  8

  9       26. Plaintiff realleges all allegations heretofore set forth.

 10       27. Defendant has violated the DPA by denying Plaintiff equal access to its public
 11          accommodation on the basis of his disability as outlined above.

 12       28. The DP A provides for monetary relief to "aggrieved persons" who suffer from

 13          discrimination on the basis of their disability.

 14       29.Plaintiffhas been aggrieved by the Defendant's non-compliance with the DPA.

 15       30. Pursuant to the DPA, Plaintiff is further entitled to such other relief as the Court

 16          considers approp1iate, including monetary damages in an amount to be proven at trial,

 17          but in no event less than $1,000.00. Cal. Civ. Code§ 54.3.

 18       31.Pursuant to the DPA, Plaintiff is entitled to costs in an amount to be proven at trial.

 19          Cal. Civ. Code§ 54.3.

 20          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

 21          a. A Declaratory Judgment that at the commencement of this action Defendant was

 22             in violation of the specific requirements of Unruh; and

 23          b. Irrespective of Defendants "voluntary cessation" of the ADA violation, if

 24             applicable, a permanent injunction pursuant to Unruh which directs Defendant to

 25             take all steps necessary to bring its facilities into full compliance with the

 26             requirements set forth in the Unruh, and its implementing regulations, so that the

 27             facilities are fully accessible to, and independently usable by, disabled individuals

 28             as required by law, and which further directs that the Court shall retain jurisdiction


                                                      5
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.6 Page 6 of 11




  1          for a period to be determined after Defendant certifies that its facilities are fully in

  2          compliance with the relevant requirements of the Unruh to ensure that Defendant

  3          has adopted and is following an institutional policy that will in fact cause

  4          Defendant to remain fully in compliance with the law; and

  5      c. Irrespective of Defendants "voluntary cessation" of the ADA violation, if

  6          applicable, the payment of costs of suit; and

  7      d. Order closure of the Defendant's place of public accommodation until Defendant

  8          has fully complied with the DPA; and

  9      e. For damages in an amount no less than $1,000.00 per violation per encounter; and

 10      f. For treble damages pursuant to Cal Civ. Code. §3345.
 11      g. The provision of whatever other relief the Court deems just, equitable and
 12          appropriate.

 13                                          COUNT FOUR
                                                Negligence
 14
 15   32. Plaintiff realleges all allegations heretofore set forth.

 16   33. Defendant owed Plaintiff a duty to remove ADA accessibility barriers so that Plaintiff
         as a disabled individual would have full and equal access to the public
 17
         accommodation.
 18
      34. Defendant breached this duty.
 19
      35. Defendant's knowing, and intentional discrimination has worked counter to our
 20
         Nation's goals enumerated in 42 U.S.C. 1210l(a), causing Plaintiff damage.
 21
      36. By engaging in negligent conduct described herein, Defendant engaged in intentional,
 22
         aggravated and outrageous conduct.
 23
      37. Defendant either intended to cause injury to Plaintiff or defendant consciously
 24      pursued a course of conduct knowing that it created a substantial risk of significant
 25      harm to Plaintiff.
 26   38. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
 27      sufficient, however, to deter this Defendant and others similarly situated from
 28      pursuing similar acts.


                                                   6
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.7 Page 7 of 11




      l   WHEREFORE, Plaintiff prays for relief as follows:
   2            A. For finding of negligence; and

  3             B. For damages in an amount to be proven at trial; and

  4             C. For punitive damages to be proven at trial; and

  5             D. For such other and further relief as the Court may deem just and proper.

  6
                                   REQUEST FOR TRIAL BY JURY

  7             Plaintiff respectfully requests a trial by jmy in issues triable by a jury.

  8             RESPECTFULLY SUBMITTED this 18th day of November, 2019.
  9

 10
 11
 12

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                    7
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.8 Page 8 of 11




  1                               ADDENDUM A
  2

  3

  4

  5
                       INSUFFICIENT ACCESSIBILITY DISCLOSURE
  6
  7
  8

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18

 19
 20
 21
 22
 23
 24
         Improperly configured   No signage to accessible   Improperly configured
 25              stairs                   route                   handrails

 26
 27
 28


                                         8
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.9 Page 9 of 11




      1

  2
  3
  4
  5
  6
  7
  8

  9
 10
 11

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
22
23
24
25

26
27          Improperly configured             Inaccessible business        Improperly configured
28                  threshold                         center                  signage (too low)
          Identification of S ecific Barrier in Plain Lan ua e: As indicate below each hoto.

                                                  9
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.10 Page 10 of 11




       1   The dates on each particular occasion on which Plaintiff encountered such barrier and
           which deter Plaintiff from visitin<> Hotel: On or about Julv 26-27. 2019.
    2
    3      END
    4

    5

   6
   7
   8

   9

  10
  11
  12
  13
  14
  15
  16
  17
  18

  19
  20
  21
  22

  23
  24
  25
  26

  27

  28


                                                10
Case 3:19-cv-02212-AJB-AHG Document 1 Filed 11/20/19 PageID.11 Page 11 of 11




                     Court Name: USDC California Southern
                     D1V1sion: 3
                     Receipt Number: CAS117105
                     Cashier ID: akukura
                     Transaction Date: 11/20/2019
                     Payer Name: luna eclipse 1
                     CIVIL FILING FEE
                       For: luna ec 1;pse 1
                       Case/Party: D-CAS-3-19-CV-002212-001
                       Amount :        $400. 00
                      CHECK
                       Check/Money Order Num: 441
                       Amt Tendered: $400.00
                      Total Due:        \400.00
                      Total Tendered: 400.00
                      Change Amt :       O. 00

                      There will be a fee of $53.00
                      charged for anY returned check.
